Title: From Julia Stockton Rush to Abigail Smith Adams, 23 April 1814
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia April 23d 1814

My daughter Cuthbert has written to me declaring her wishes to make me a visit this summer if one of her brothers can meet her at the lines, it is necessary for me to write immediately to her to settle the plan of meeting—I again solicit your good offices to send it to the gentleman who has been so good as to send others for me.
I was paind to hear of the illness of yourself and my venerable and respected friend the president. I hope you are both restored to your usual state of health before this time—I shall ever do myself the pleasure to answer your last kind favor
I am now in haste / dear Madam with great / esteem yours
Julia Rush